Citation Nr: 1521106	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence for service-connected bilateral pes planus with left foot plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to December 2007 and from July 2010 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 videoconference hearing.  A transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through March 2014, which have been considered by the RO in the April 2014 supplemental statement of the case.

The issues of entitlement to service connection for a right ankle disability and entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity at the February 2015 Board hearing.  

2.  The Veteran underwent surgery for bilateral pes planus with left foot plantar fasciitis in October 2012 which required at least one month of convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to a temporary total evaluation for convalescence for bilateral pes planus with left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a temporary total evaluation for convalescence for bilateral pes planus with left foot plantar fasciitis and dismissing the appeal for service connection for peripheral neuropathy of the right lower extremity, at the Veteran's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. Dismissal

At the February 2015 Board hearing, the Veteran withdrew his appeal for the claim for entitlement to service connection for peripheral neuropathy of the right lower extremity.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this claim is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the service connection for peripheral neuropathy of the right lower extremity is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id.

II. Temporary Total Evaluation

The Veteran is seeking a temporary total evaluation based on his surgery for his service-connected bilateral pes planus with left foot plantar fasciitis which required convalescence.  

The Board notes that a total disability rating (100 percent) will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).

Here, the record reflects that the Veteran underwent orthotripsy, or shock surgery, of his bilateral heels for treatment of chronic plantar fasciitis on October 3, 2012.  See November 2012 and December 2012 VA treatment records and February 2015 Board hearing transcript.  The Veteran reported that he had been cleared to return to work on October 18.  See November 2012 VA treatment records.  An October 22, 2012 VA treatment record documents that the Veteran reported that he had returned to work as of that previous Wednesday (October 15).  He had been working part-time since returning to work.  The Veteran said that his surgeon had not told him when he could return to work.  See November 2012 VA treatment.  The Veteran said that his boss called him a week after his surgery.  The Veteran explained that he returned to work two weeks after his surgery, because he was afraid of losing his job; however, he could only work part-time due to his severe pain.  See November 2012 Notice of Disagreement, December 2012 VA Form 9 and February 2015 Board hearing transcript. 

At his February 2015 Board hearing, the Veteran testified that he worked part-time for another two weeks and afterwards, he returned to full-time work.  He said that he experienced financial hardship when he was not able to work full-time.  

The Board notes that the evidence is not definitive that the Veteran was not working full-time for at least 30 days.  In fact, the evidence suggests that the Veteran, by his own report and testimony, was in less than full-time status for fewer than 30 days.  Furthermore, VA regulations provide that the evidence show that the Veteran's surgery necessitated convalescence for one month or more.  Here, the Veteran stated that his surgeon did not provide a timeframe for when he could return to work and he was cleared to return to work 15 days after his surgery.  However, the Veteran stated that he only returned to work, because he feared being fired, and that he only worked on a part-time basis, because the pain was too severe to work all day.  Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 for the October 3, 2012 surgical procedure that prevented him from returning to full-time work for one month.  


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.

A temporary total evaluation based on surgery performed on October 3, 2012 and necessitating convalescence under the provisions of 38 C.F.R. § 4.30 for one month is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was denied service connection for a right ankle disability and for a left ankle disability by the RO, because the record did not show evidence of a current disability for either the right or left ankle.  The Veteran submitted an April 2015 statement of a private treating physician that referred to a VA MRI of the Veteran's left ankle taken in December 24, 2012.  According to the private physician, the MRI showed that the Veteran's left ankle had an anterior talus cartilage defect and possible posterior ankle impingement.  That MRI report could not be located in the Veteran's claims file.  

In addition, the December 2011 rating decision, the March 2012 statement of the case (SOC), the November 2012 SOC, the January 2013 supplemental statement of the case (SSOC) and the April 2014 SSOC all refer to additional VA treatment records from the VA Nebraska-Western Iowa Health Care System that have not been associated with the Veteran's claims file.  As these records may provide relevant information to substantiate the Veteran's claims, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records that are not currently of record, including those VA treatment records from the VA Nebraska-Western Iowa Health Care System from June 2011 onwards.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


